DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “wherein both the first control transistor and the second control transistor have a smaller volume and lower voltage than a standard voltage threshold (SVT) transistor”.  While the term “standard voltage threshold transistor” may be common use in the art, it does is not a standard which implies some specific value for volume and threshold voltage  that is unchanged in time.  That is to say, the claim references a value which the disclosure and what is known in the art fails to set forth a specific scope for the value.  Therefore, one of ordinary skill would not be aware when they were infringing the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the disclosure fails to adequately support the claimed limitations regarding volume and threshold voltage of the first and second control transistors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 arerejected under 35 U.S.C. 102(a)(1) as being anticipated by Terzioglu (US 2011/0317468).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terzioglu in view of Nomura  (US 2004/0004400)
Regarding claims 3 and 1, Terzioglu discloses an efuse memory, comprising: a plurality of read word lines (See Figure 5, RWL's); a plurality of write word lines (WLW's); a plurality of read bit lines (RBL's); a plurality of write bit lines (RBL's); and a plurality of efuse memory cells (570s), arranged in M rows and N columns, and M and N are positive integers, wherein (see Figure 5): each of the plurality of efuse memory cells includes: a write bit line terminal (terminal connecting WBL to fuse 502); a read bit line terminal (terminal connecting RBL to 504); a read word line terminal (gate of 514); a write word line terminal (gate of 506); an electric fuse (502), having a first terminal and a second terminal, wherein the first terminal of the electric fuse is connected to the write bit line terminal, and the electric fuse is able to be blown off when a write operation is performed on the efuse memory (see paragraph 0025-0027); a first control transistor (504), having a first terminal, a second terminal, and a control terminal, wherein the first terminal of the first control transistor is connected to the second terminal of the electric fuse, the second terminal of the first control transistor is connected to the read bit line terminal, and the control terminal of the first control transistor is connected to the read word line terminal; and a second control transistor (506), having a first terminal, a second terminal, and a control terminal, wherein the first terminal of the second control transistor is connected to the second terminal of the electric fuse, the second terminal of the second control transistor is a ground terminal (SL's, see paragraph 0034), and the control terminal of the second control transistor is connected to the write word line terminal; the read word line terminal of each of the plurality of efuse memory cells in a same row is connected to a same read word line (cells of each row connected to same read word line RWL), and the write word line terminal of each of the plurality of efuse memory cells in the same row is connected to a same write word line (cells in each row are connected to same WWL), wherein the same read word line is one of the plurality of read word lines, and the same write word line is one of the plurality of write word lines; and the read bit line terminal of each of the plurality of efuse memory cells in a same column is connected to a same read bit line, and the write bit line terminal of each of the plurality of efuse memory cells in the same column is connected to a same write bit line, wherein the same read bit line is one of the plurality of read bit lines, and the same write bit line is one of the plurality of write bit lines (cells of each column are all connected to same read and write bit lines).  
Inasmuch as understood (see above), Terzioglu fails to teach wherein both the first control transistor and the second control transistor have a smaller volume and lower voltage than a standard voltage threshold (SVT) transistor.  
However, it was known at the time of filing that the size (volume) of transistors effect the performance of said transistors (see Nomura, paragraph 0005) and it would have been obvious to those having ordinary skill in the art at the time of filing to provide small and fast LVT transistors to the device of Terzioglu in order to increase device speed.
Regarding claim 8, Terzioglu discloses efuse memory cell according to claim 1, wherein: during a read operation, the write word line terminal connected to a write word line is disconnected, and the write bit line terminal is virtually grounded, the second control transistor cannot be turned on, the read word line terminal is connected to a read word line, and the read bit line terminal is connected to a read bit line, and during a write operation, the read word line terminal of the first control transistor is controlled to be turned off, and the write word line terminal is controlled to be turned on (the limitations are drawn to a method of operating a device and impart no specific structure to the device—see MPEP 2114, Terzioglue teaches all the claimed structures—word line terminals, bit line terminals, transistors and therefore the limitations are met).


Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terzioglu and Nomura as rejected above and further in view of Rao (US 6,044,012)
 Regarding claims 4, Terzioglu discloses the efuse memory according to claim 3, but fails to show the drive circuitry of the respective lines and therefore fails to teach: each write bit line of the plurality of write bit lines is connected to a first terminal of a PMOS transistor, and a second terminal of the PMOS transistor is a power terminal; and each write bit line of the plurality of write bit lines is connected to a first terminal of an NMOS transistor, and a second terminal of the NMOS transistor is a ground terminal, wherein: the first terminal of the PMOS transistor is one of a source terminal and a drain terminal, and the second terminal of the PMOS transistor is another one of the source terminal and the drain terminal; and the first terminal of the NMOS transistor is one of another source terminal and another drain terminal, and the second terminal of the NMOS transistor is another one of the another source terminal and the another drain terminal.
However, such drive circuitry is known in the art.  See for example Figure 5 of Rao showing the drive circuitry for a write bit line of an e-fuse memory containing a PMOS transistor (508) and a NMOS transistor (516) respectively connected to a power terminal and ground terminal as claimed. Therefore, it would have been obvious to those having ordinary skill at the time of filing to include such circuitry in order to drive the write bit line to the voltages for writing to the e-fuse cell of Terzioglu.
Regarding claims 5, Terzioglu as modified above discloses the efuse memory according to claim 4, further comprising: a plurality of sense amplifiers, one-to-one connecting to the plurality of read bit lines (see paragraph 0032).
Regarding claims 6, Terzioglu as modified above discloses the write method, for writing the efuse memory according to claim 4, comprising: controlling to turn on for a connection of a PMOS transistor connected to one of the plurality of efuse memory cells to be written; powering on one write bit line of the plurality of write bit lines connected to the one of the plurality of efuse memory cells to be written; and turning off for a disconnection of an NMOS transistor connected to the one of the plurality of efuse memory cells to be written; and controlling to turn off for a disconnection of the first control transistor of the one of the plurality of efuse memory cells to be written; and powering on one write word line of the plurality of write word lines connected to the one of the plurality of efuse memory cells to be written to blow the electric fuse of the one of the plurality of efuse memory cells to be written, to perform a write operation on the one of the plurality of efuse memory cells to be written (see paragraph 0027 in view of the modification above to provide a PMOS and NMOS drive circuitry to supply the signals to the write bit line).
Regarding claims 7, Terzioglu as modified above discloses the read method, for writing the efuse memory according to claim 4, comprising: controlling to turn on for a connection of an NMOS transistor connected to one of the plurality of efuse memory cells to be read; powering on one read bit line of the plurality of read bit lines connected to the one of the plurality of efuse memory cells to be read; and turning off for a disconnection of a PMOS transistor connected to the one of the plurality of efuse memory cells to be read; and controlling to turn off for a disconnection of the second control transistor of the one of the plurality of efuse memory cells to be read; and powering on one read word line of the plurality of read word lines connected to the one of the plurality of efuse memory cells to be read, to perform a read operation on the one of the plurality of efuse memory cells to be read (see paragraph 0028 in view of the modification above to provide a PMOS and NMOS drive circuitry to supply the signals to the write bit line).

Response to Arguments
Applicant's arguments have been fully considered and are thought to be fully addressed by the new grounds of rejection above.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/Primary Examiner, Art Unit 2824